                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                                WACO DIVISION



SOLAS OLED LTD., an Irish corporation,

                 Plaintiff,
                                          CASE NO. 6:19-CV-00236-ADA
           v.
                                          JURY TRIAL DEMANDED
LG DISPLAY CO., LTD., a Korean
corporation; LG ELECTRONICS, INC., a
Korean corporation; and SONY
CORPORATION, a Japanese corporation,

                 Defendants.


     DECLARATION OF BLAKE R. DAVIS IN SUPPORT OF DEFENDANTS’
             RESPONSIVE CLAIM CONSTRUCTION BRIEF
       I, Blake R. Davis, hereby declares and state as follows:

       I am over the age of eighteen and I am of sound mind. I am an attorney at Latham &

Watkins, LLP, counsel of record for Defendants LG Display Co., Ltd., LG Electronics, Inc., and

Sony Corporation in the above-captioned matter. I have personal knowledge of the facts set forth

herein. If called to testify, I could and would testify competently thereto.

       1.      Attached hereto as Exhibit 28 is a true and correct copy of the April 3, 2020

Responsive Declaration of Douglas R. Holberg.

       2.      Attached hereto as Exhibit 29 is a true and correct copy of excerpts from the file

history of U.S. Patent 7,907,137, March 29, 2006 Claims.

       3.      Attached hereto as Exhibit 30 is a true and correct copy of excerpts from the file

history of U.S. Patent 7,907,137, May 24, 2010 Office Action.

       4.      Attached hereto as Exhibit 31 is a true and correct copy of excerpts from the

November 25, 2019 Petition for Inter Partes Review of U.S. Patent No. 7,432,891.

       5.      Attached hereto as Exhibit 32 is a true and correct copy of excerpts from the Claim

Chart for U.S. Patent No. 7,573,068, which was attached as First Amended Exhibit B to Solas’

March 20, 2020 First Amended Disclosure of Preliminary Infringement Contentions.

       6.      Attached hereto as Exhibit 33 is a true and correct copy of excerpts from Japanese

Patent JP 2006-100727A, and machine translations of the same from Japanese to English.

       7.      Attached hereto as Exhibit 34 is a true and correct copy of U.S. Patent No.

7,317,429.

       8.      Attached    hereto    as   Exhibit    35   is   a   true   and   correct   copy   of

https://www.dictionary.com/browse/together?s=t (accessed April 3, 2020) (defining “together”).




                                                 1
       I declare under penalty of perjury that the foregoing is true and correct.



Executed on April 3, 2020 in Berkeley, California.

                                                     /s/ Blake R. Davis
                                                     Blake R. Davis




                                                 2
